Motion for reargument, for a stay and for continuation of bail denied.
Motion to amend remittitur granted to the extent indicated. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon the following questions under the Constitution of the United States, viz.: Appellant contended (1) that his rights under the due process clause of the Fourteenth Amendment of the United States Constitution were violated by the admission of testimony of witnesses who were not sworn until after they had testified, by the late filing of the Magistrate’s return to the appellate court and by the admission of allegedly incompetent evidence; (2) that he was deprived of his privilege against self incrimination in violation of the Fifth Amendment of the United States Constitution, and (3) that the sentence constituted cruel and unusual punishment in violation of the Eighth Amendment of the United States Constitution. The Court of Appeals decided that there was no violation of appellant’s constitutional rights. (See 16 N Y 2d 733.)